Opinion issued December 15, 2022




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-22-00330-CV
                             ———————————
    IN RE FLUID POWER EQUPMENT, INC., PEERLESS ENTERPRISES,
                  AND ROBERT N. SHELL, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators, Fluid Power Equipment, Inc., Peerless Enterprises, and Robert N.

Shell, have filed a petition for writ of mandamus challenging the trial court’s April

12, 2022 order denying their motion to stay arbitration.1 Relators assert that the


1
       The underlying case is Fluid Power Equipment, Inc., Peerless Enterprises, and
       Robert Noble Shell v. Deborah P. Wilson, as Independent Executrix of the Estate
       of John William Wilson, Cause No. 2022-06158, in the 157th District Court of
       Harris County, Texas, the Honorable Tanya Garrison presiding.
arbitration they seek to stay attempts to “re-arbitrate and re-litigate an alleged

mistake” made in an earlier arbitration award that was confirmed by the trial court

in 2019. According to relators, they seek “to vindicate the policies that favor

arbitration and the finality of [the earlier arbitration] award.”

      We deny relators’ petition for writ of mandamus. All pending motions are

dismissed as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Rivas-Molloy.




                                            2